Citation Nr: 1018192	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-00 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD) with depressive disorder, not otherwise specified.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied the above claims.

In April 2010, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 17, 2007, the Veteran's PTSD has not been 
manifested by occupational and social impairment, with 
reduced reliability and productivity.

2.  From April 17, 2007, forward, the Veteran's PTSD is 
manifested by occupational and social impairment, with 
reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Prior to April 17, 2007, the schedular criteria for an 
assignment of a disability evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9440 
(2009).

2.  From April 17, 2007, forward, the schedular criteria for 
the assignment of a disability evaluation of 50 percent, but 
not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 
9411, 9440 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In May 1998, the RO granted service connection for PTSD and 
assigned a 30 percent rating effective October 29, 1993.  In 
the June 2003 and May 2004 rating decisions, the RO continued 
the 30 percent disability rating.  The Veteran's service-
connected PTSD is currently rated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411.  

Under this criteria, a 100 percent rating is warranted if 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

In examining the evidence in this case, the Board concludes 
that the findings approximate the criteria for the assignment 
of a 50 percent disability rating from April 17, 2007, 
forward.  Prior to April 17, 2007, the Board finds that the 
preponderance of the evidence does not support a rating in 
excess of 30 percent for PTSD. 

During the appellate period prior to April 17, 2007, the 
evidence shows that the Veteran was afforded VA examinations 
for his PTSD claim.  In a March 2004 examination, the Veteran 
complained of trouble sleeping, seeing flashes of light, 
depression, missing work, flashbacks, and being unable to 
care for his family.  Following service, the Veteran worked 
for the U.S. Postal Service for two years and Armco Steel for 
six years.  He described his relationship with his 
supervisors and coworkers as fair and had no problems at 
work.  He last had a job in 1990, but did do yard work for 
families in his neighborhood.  Mental status examination 
revealed that the Veteran was a reliable historian.  Symptoms 
included initially guarded behavior, report of panic attacks 
about two to three times a month, and moderate problems with 
memory of highly learned material and forgetting to complete 
tasks.  The Veteran was diagnosed as having PTSD described as 
moderately severe and was assigned a GAF score of 60.  The 
examiner stated that the Veteran had no difficulty in 
performing activities of daily living, but did have 
difficulty establishing and maintaining effective work and 
social relationships.  He did not have difficulty 
understanding simple or complex commands.  

During VA treatment in September 2004, the Veteran stated 
that he was "pretty good" most of the time, though he came 
across as being somewhat low.  He reported having flashbacks 
for years and seeing flashes of light like mortar going off, 
which he was used to.  He also had nightmares about 2 to 3 
times a week about Vietnam, trouble sleeping, and variable 
concentration.  He was assigned a GAF score of 55.  In 
January 2005, the Veteran reported symptoms of depression, 
irritability, intrusive thoughts, nightmares, isolation to 
avoid conflicts, exaggerated startle response, and 
hypervigilance.  He had a good relationship with his wife, 
but was detached from his children.  He stated that he had 
been unable to work due to his mental state.  Mental status 
examination was normal, though the Veteran was assigned a GAF 
score of 45.  

In April 2005, the Veteran was afforded another VA 
examination.  The Veteran's reported symptoms mirrored those 
reported during the March 2004 examination.  The Veteran 
denied having suicidal ideation.  He reported being 
interested in church and having a good relationship with his 
wife.  Regarding employment, the Veteran stated that he cut 
grass for people in his neighborhood and would work on about 
10 yards each week.  He did not report having problems doing 
this job or getting along with people when working.  He 
reported having four children and his relationship with them 
had improved over time.  He did not have any friends, but 
associated with people at church and had two sisters with 
whom he communicated.  Mental status examination revealed 
symptoms of fluent speech, though slow in rate; vagueness 
throughout the evaluation; and affect was constricted in 
range.  The Veteran was diagnosed as having PTSD and was 
assigned a GAF score of 55.  The examiner stated that the 
Veteran was capable of obtaining and maintaining employment 
in the competitive market.  

As shown above, the effect of Veteran's symptoms and GAF 
scores during treatment and the VA examinations prior to 
April 17, 2007 are contemplated by the criteria for a 30 
percent rating.  The Veteran exhibited guarded behavior, 
report of panic attacks 2 to 3 times a month, problems with 
memory of highly learned material and forgetting to complete 
tasks, depression, nightmares, trouble sleeping, 
hypervigilance, exaggerated startle response, flashbacks, 
isolation, and difficulty establishing and maintaining 
effective work and social relationships.  However, he has 
been assigned GAF scores of 55 and 45 during VA treatment and 
GAF scores of 60 and 55 during both VA examinations, 
assessments which indicate that the Veteran predominantly had 
moderate symptoms.  Although a GAF score of 45 was assigned 
during treatment indicating serious symptoms, the mental 
status examination was normal at that time and did not 
support the GAF score assigned.  Therefore, the effect of the 
Veteran's symptoms do not show that Veteran's condition 
approximates a 50 percent rating.  Significantly, the Veteran 
stated that he had a good relationship with his wife, went to 
church and associated with people there, and his relationship 
with his children was improving.  Furthermore, the Veteran 
was able to work doing lawn work and was found to be capable 
of obtaining and maintaining employment in the competitive 
market during the April 2005 examination. 

Looking at his symptoms as a whole, the Veteran's symptoms do 
not more nearly approximate the criteria for a 50 percent 
rating prior to April 2007.  As shown above, the treatment 
records do not show that the Veteran's PTSD causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

In this case, the Veteran's lay statements as to the severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the objective clinical 
findings of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Accordingly, the preponderance of the 
evidence is against a rating higher than 30 percent for the 
Veteran's PTSD.  38 C.F.R. § 4.7, 4.130, Diagnostic Codes 
9411, 9440.

The evidence from April 17, 2007, forward, shows that the 
Veteran's symptoms more nearly approximated a 50 percent 
rating under Diagnostic Code 9411.  During the April 2007 VA 
examination, the Veteran complained of having a great deal of 
depression and flashbacks, which occurred mostly at night 
when he was trying to sleep.  He also reported not having any 
energy and having difficulty concentrating, doing things, and 
making decisions.  He exhibited anger as he continued 
talking.  At that time, the Veteran was still self-employed 
doing yard work.  His sons also struggled with unemployment 
and he felt that his condition impacted them.  His 
relationship with his children was described as pretty good, 
though he did not see them too often.  He reported that he 
liked to go fishing and he and his wife attended church.  He 
also stated that they had friends.  He reported having 
periods of depression and problems with his temper and 
feeling helpless and hopeless.  He also had decreased energy 
and difficulty sleeping.  He reported having thoughts of 
suicide and feeling anxious about a number of situations.  He 
had memories of Vietnam every day and would see flashes of 
light from mortars.  He engaged in avoidance behavior and 
detachment in most relationships.  He also complained of 
symptoms of arousal, anger, irritability, sleep problems, and 
hypervigilance.  Mental status examination revealed symptoms 
of irritable mood with congruent affect, vague and non-
elaborate thought processes, and somewhat decreased memory 
function.  The Veteran was diagnosed as having PTSD and 
depressive disorder, not otherwise specified, and was 
assigned a GAF score of 50.  The examiner opined that it was 
as likely as not that the Veteran would be unable to maintain 
employment in the competitive market as he had not been 
employed for many years and reported difficulty getting 
himself up and motivated to be productive.  

The Board finds that the Veteran's symptoms shown during the 
April 2007 VA examination approximated the criteria for a 50 
percent rating.  The GAF score of 50 indicates serious 
symptoms.  In addition, the Veteran's reported symptoms 
demonstrated an increase in severity.  Significantly, the 
Veteran began to report thoughts of suicide, a great deal of 
depression and flashbacks, anxiety, arousal, anger, 
irritability, sleep problems, and hypervigilance and the 
mental status examination showed irritable mood with 
congruent affect, vague and non-elaborate thought processes, 
and somewhat decreased memory function.  Finally, the 
examiner made a finding that the Veteran was not able to 
maintain employment at that time.  Although the evidence does 
not completely satisfy the criteria for a 50 percent rating, 
based on the evidence of record and the benefit-of-the doubt 
doctrine, the Board finds that the severity of the overall 
disability warrants a 50 percent rating for the Veteran's 
PTSD, from April 17, 2007, forward.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Noting that the Veteran approximates, but does not fully 
meet, the criteria for a 50 percent rating from April 2007, 
forward, the Board also points out that the criteria for a 
rating higher than 50 percent are neither approximated nor 
met during this time period.  Although the Veteran did report 
having thoughts of suicide, he had a good relationship with 
his wife and children, had friends, attended church, and 
enjoyed fishing.  There was no evidence that he had 
obsessional rituals; illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting ability 
to function independently, appropriately, and effectively; 
impaired impulse control; spacial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances; or inability to establish and 
maintain effective relationships.  Accordingly, the 
preponderance of the evidence is against a rating higher than 
50 percent for the Veteran's PTSD, from April 2007, forward.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9440.

In deciding the Veteran's increased evaluation claim, the 
Board has considered whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period and the Board did find that an 
increased rating of 50 percent was warranted for the 
Veteran's PTSD from April 2007, forward.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The Board does not find evidence 
that the Veteran's PTSD should be increased for any other 
separate periods based on the facts found during the whole 
appeal period.  The evidence of record in connection with 
this claim supports the conclusion that the Veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.


Extraschedular considerations

The Veteran has reported that his PTSD has interfered with 
his ability to work.  As such, the Board must adjudicate the 
issue of whether referral for an extraschedular rating is 
warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's PTSD.  The Veteran's 
disability is manifested by impairment in social and 
occupational functioning.  The rating criteria contemplate 
these impairments; hence, referral for consideration of an 
extraschedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (fed. 
Cir. 2009).  

Complete notice in accordance was sent in March 2005 and July 
2009 and the claim was readjudicated in a September 2009 
statement of the case.  Mayfield, 444 F.3d at 1333.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
The Board notes that during the April 2010 hearing, the 
Veteran stated that he had applied for Social Security 
benefits, but was denied.  As the Veteran only received VA 
treatment and he did not indicate that his claim was for 
disability based on PTSD, it does not appear that there are 
any Social Security Administration records relevant to the 
current claim that are not already of record.  Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Prior to April 17, 2007, entitlement to an initial disability 
rating in excess of 30 percent for service-connected PTSD is 
denied.

From April 17, 2007, forward, entitlement to an rating of 50 
percent, and not higher, for service-connected PTSD is 
granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.


REMAND

VA may assign TDIU when a veteran is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability rated at 60 percent or more, or, 
if there are two or more disabilities, when at least one is 
rated at 40 percent or more with sufficient additional 
service connected disability to bring the combination to 70 
percent or more.  38 C.F.R. § 4.16(a).  In the present case, 
the Veteran is service-connected for bilateral hearing loss, 
evaluated as 10 percent disabling; tinnitus, evaluated as 10 
percent disabling; PTSD, evaluated as 50 percent disabling 
from April 2007; and prostate cancer, currently evaluated as 
100 percent disabling, subject to future review examination.  

The Board may not reject a claim for a TDIU without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran can perform work that would produce sufficient income 
to be other than marginal.  The duty to assist requires that 
VA obtain an examination which includes an opinion on the 
effect of the Veteran's service-connected disabilities on his 
ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

In an April 2007 VA examination for PTSD, the examiner opined 
that it was as likely as not that the Veteran would be unable 
to maintain employment in the competitive market as he had 
not been employed for many years and reported difficulty 
getting himself up and motivated to be productive.  Although 
the examiner opined that the Veteran was unable to maintain 
employment, she did not state how the Veteran's service-
connected PTSD affects his employability.  Her opinion was 
based on the fact that his motivation was low because he had 
not worked for many years, which does not show how PTSD has 
affected his ability to work.  In addition, the Veteran is 
also service connected for prostate cancer, tinnitus, and 
bilateral hearing loss.  

On remand, the Veteran should be afforded a VA examination to 
obtain a medical opinion in order to determine the effect of 
the Veteran's service-connected disabilities on his ability 
to work.  Such an opinion is necessary for a determination on 
the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 
U.S.C.A. § 5103A(d).


A claim for TDIU may not be considered when a schedular 100 
percent rating is already in effect.  No additional monetary 
benefit would be available in the hypothetical case of a 
veteran having one service-connected disability rated 100 
percent disabling under the rating schedule and another, 
separate disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  See VAOPGCPREC 6-
99, 64 Fed. Reg. 52375 (1999). 
 
A 100 percent evaluation has been assigned for the Veteran's 
prostate cancer.  Hence, any claim for a grant of TDIU for 
the period during which the 100 percent rating is in effect 
would be dismissed as moot.  See Green v. West, 11 Vet. App. 
472 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA medical examination to 
determine the severity of disability 
caused by his service-connected prostate 
cancer, PTSD, bilateral hearing loss, 
and tinnitus and to determine whether 
the Veteran's service-connected 
disabilities render him unable to secure 
and follow a substantially gainful 
occupation.  The claims file must be 
made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted and 
the examiner(s) should review the 
results of any testing prior to 
completion of the report.

The examiner should specifically state 
whether the Veteran's service-connected 
disabilities, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.

Complete rationale for any opinion 
should be provided.  

2.  Then, readjudicate the Veteran's 
claim on appeal, to include 
consideration of the rating for the 
service-connected prostate cancer, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim 
remains adverse to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


